Title: To Thomas Jefferson from Peder Blicher Olsen, 23 January 1803
From: Blicher Olsen, Peder
To: Jefferson, Thomas


          
            Sir.
            Sunday morning 23 Jan. 1803
          
          Not being able to leave my room I am reduced by necessity to returning you in writing my humble thanks for Your Note of yesterday and for the letter to the Governor of Virginia. 
          The box that has been delivered, contains 12 bottles of Hungarian Wine—three large, with a piece of white tape tied round the neck are a dry wine, From upper Hungaria of very superior quality—three other large, without tape—a wine from the same country as commonly drank at table—and 6 small ones with two kinds of Tokay—perhaps two rich and luscious for the taste of the country in general.—Whatever kind you may approve most of, Mr. Bollmann will be happy to procure in future on command: He has an uncommon opportunity for that purpose in the country, and from my personal knowledge of Bollmanns character, and his attachment and veneration for You, I am satisfied, he will do it from no views unworthy of such feelings.—
          I am fully aware of the obligation I am under to You Sir, for not having disdained to accept of this box, intruded upon You in so abrupt and incautious a manner, owing entirely to my illness—However, Your name has certainly not been exposed otherwise than just was advisable in order to secure the good services of the intermediate post.masters—As to the meaness of the offer I quote Moliere, who says some where:
          “Le present n’est pas grand, mais la divinité
           Ne jette le regard que sur la volonté.”
          The little book of French Neology, when offered, was intended for the library at Monticello with Your kind permission.
          Should my wretched state of health interfere with my journey to Richmond, Your letter Sir for Mr. J: Page shall be faithfully returned to You. 
          Sir Your most obedient and humble servant
          
            Blicher Olsen
          
        